Citation Nr: 0622317	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  00-02 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable (increased) evaluation for right 
elbow epicondylitis, on appeal from the initial 
determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from March 1972 to 
March 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that assigned a non-compensable disability evaluation 
for right elbow epicondylitis, after granting service 
connection for the same.  The veteran appealed the assigned 
rating.

The Board remanded the matter in October 2003 for the purpose 
of curing specified due process deficiencies.  The matter was 
returned to the Board in March 2006 for final appellate 
consideration.

A videoconference hearing was conducted between the veteran 
and a Veterans Law Judge in July 2002.  The veteran was 
advised on May 10, 2006, that he was entitled to an 
additional hearing, as the Board no longer employed the 
Veterans Law Judge who conducted the July 2002 hearing. See 
38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2005).  
The Board informed the veteran that he had 30 days from the 
date of the letter to respond, and that, if no response was 
received in that time, the Board would assume that he did not 
want an additional hearing.  To date, the veteran has not 
responded.  A transcript of the July 2002 hearing remains 
associated with the claims file.

The Board notes that its October 2003 Remand included the 
issue of entitlement to a compensable evaluation for 
degenerative joint disease (lumbar spine).  However, on 
closer inspection, the Board finds that that issue is not on 
appeal.  A review of the record shows that the February 1999 
rating decision assigned a noncompensable rating for 
degenerative joint disease of the lumbar spine, that the 
veteran filed a notice of disagreement with that 
determination, and that a Statement of the Case addressing 
this issue was furnished to the veteran in January 2000.  In 
the veteran's timely filed VA Form 9 (Appeal to Board of 
Veterans' Appeals), he limited his appeal to the issue of 
entitlement to an increased evaluation for right elbow 
epicondylitis.  See VA Form 9, received February 2000.  No 
argument was made with respect to the veteran's back 
disability.  Thereafter, in September 2000, the veteran filed 
a statement in support of his claim for an increased rating 
for low back disability as well as right elbow epicondylitis.  
The receipt of this statement was well beyond the one year 
period for filing a substantive appeal.  38 C.F.R. § 20.202 
(2005).  Therefore, although listed in the Board's 2003 
remand, the issue of entitlement to an increased evaluation 
for degenerative joint disease of the lumbar spine may not be 
considered to be under appeal.  Support for this finding is 
also demonstrated by the fact that the veteran did not raise 
or discuss the degenerative joint disease issue at his July 
2002 videoconference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The report of the veteran's July 2004 VA orthopedic 
examination contains findings that are clearly in conflict 
with each other.  The report initially states that flexion of 
the right elbow was to 145 degrees active and passive, 
unreduced by resistance or repetition.  Conversely, the 
report then states that "repeat forward flexion after an 
interval" was zero to 70 degrees active and passive, 
unreduced by resistance or repetition.  Then, with respect to 
"Deluca" and the right elbow, the examiner indicated that 
he could see "no likelihood of weakness, incoordination, or 
loss of range of motion."  

In view of the foregoing, the Board finds itself unable to 
render an informed decision on the true nature and severity 
of the veteran's right elbow disability.  The discrepancy of 
range of motion findings is too extreme to be rationalized.  
The Board also notes that the veteran's complaints of loss of 
hand strength and neurological deficit were not adequately 
addressed.  The status of a disability is a medical 
determination which must be made from the records, without 
resort to independent medical judgment of the Board.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Another orthopedic 
examination is needed to provide this clarification.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature and severity of his 
right elbow disability.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  Any indicated studies 
should be performed.  If indicated, 
electrodiagnostic testing should be 
conducted.

Based upon the examination results and a 
review of the claims folder, the examiner 
should determine the current severity of 
the veteran's right elbow epicondylitis.  
The examination must include range of 
motion, any finding of instability, 
including weakened movement, excess 
fatigability, and incoordination.  The 
examiner is to comment on functional loss 
due to pain as evidenced by the visible 
behavior of the veteran and whether the 
pain is supported by adequate pathology.  
The examiner is also asked to express an 
opinion on whether pain could 
significantly limit functional ability on 
repeated use or during flare-ups.  If 
feasible, any such functional loss should 
be expressed in terms of additional loss 
of range of motion.  An opinion should 
also be given as to whether the veteran's 
complaints of weakened grip strength of 
the right hand and "neuritis" of the 
right upper extremity are related to his 
right elbow epicondylitis.

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue remains 
denied, provide the veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including the 
applicable legal authority (including the 
VCAA) as well as a summary of any evidence 
received since the issuance of the last 
SSOC in January 2006.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


